UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: November 30, 2013 Date of reporting period: November 30, 2013 Item 1. Reports to Stockholders. WBI Absolute Return Balanced Fund WBI Absolute Return Balanced Plus Fund WBI Absolute Return Dividend Income Fund WBI Absolute Return Dividend Growth Fund Annual Report November 30, 2013 WBI Funds November 30, 2013 Dear Fellow Shareholder: During the fiscal year ended November 30, 2013, assets in the WBI Absolute Return Balanced Fund increased by $17.1 million, or more than 32%.Assets in the WBI Absolute Return Dividend Growth Fund increased by $48.8 million during the period, or nearly 186%.This year also saw the launch of two new funds in June.Through November 30, the WBI Absolute Return Balanced Plus Fund and the WBI Absolute Return Dividend Income Fund grew to $6.3 million and $4.8 million in assets, respectively.We would like to express our appreciation for your continuing confidence in us, and welcome our new shareholders to the Funds. All of the Funds, including those introduced this year, are managed using an investment philosophy and strategies developed over many years for WBI separately managed accounts with investment objectives similar to those of the Funds.The strategies on which the Funds are based have been in use for separate account clients since 1992 for the Balanced Fund, 1993 for the Balanced Plus Fund, 2003 for the Dividend Income Fund, and 2008 for the Dividend Growth Fund. Investment Philosophy The goal of the WBI Funds is to provide consistent, attractive returns with less volatility and risk to capital than traditional approaches.We believe capital preservation is essential to providing long term portfolio growth and a consistent stream of income.Our focus on value, dividends, and risk management has become fundamental to our investment process. Performance Overview During the fiscal year ended November 30, 2013, the Dividend Growth Fund No-Load Shares returned 18.96%, while the Institutional Shares returned 19.29%, trailing their benchmark.The S&P 500® Total Return Index, which is the Fund’s indicated benchmark and includes the effect of dividends, returned 30.30%. From their inception date of June 17, 2013 through November 30, 2013, the Dividend Income Fund No-Load Shares returned 6.14%, while the Institutional Shares returned 6.19%, trailing their benchmark.The S&P 500® Total Return Index, which is the Fund’s indicated benchmark and includes the effect of dividends, returned 11.23% during that period. The Balanced Plus Fund No-Load Shares returned 0.08%, while the Institutional Shares returned 0.13% since their inception on June 17, 2013 through November 30, 2013, less than the 5.26% return of their custom benchmark during the period.The Fund’s custom benchmark consists of a 50%/50% allocation to 3 WBI Funds Barclays Capital Government/Credit Index, which returned -0.54% during the period, and the S&P 500® Total Return Index, which gained 11.23%. The Balanced Fund’s No-Load Shares returned 0.32% during the fiscal year, while the Institutional Shares returned 0.51%, trailing the 13.17% return of their custom benchmark.The Fund’s custom benchmark consists of a 50%/50% allocation to Barclays Capital Government/Credit Index, which returned -2.02% during the period, and the S&P 500® Total Return Index, which gained 30.30%. Because the strategies used in the Funds involve active management of assets with particular attributes, such as stocks that pay dividends or those that have certain value characteristics, no widely recognized benchmark is likely to be representative of the performance of any of the WBI Funds.For example, the Funds may hold stocks of small, mid-sized and large companies headquartered either in the U.S. or abroad, while the S&P 500® Index is comprised of large-capitalization U.S. domiciled stocks.The Funds focus on dividend-paying stocks, but approximately 20% of the securities in the S&P 500® Index do not pay a dividend.Fixed income holdings may include securities with maturities and from issuers that do not correspond to those in the Barclays Capital Government/Credit Index.In addition, each Fund uses strategies intended to mitigate volatility and protect capital, and as a result the Funds will often have an allocation to cash equivalents.Therefore, while each Fund’s performance includes the effect of an investment in cash equivalents, stock and bond market index returns do not.In falling markets, an allocation to cash may contribute to performance that is superior to a market index, but in rising markets, holding cash may cause performance relative to that same index to trail. Despite their limitations in assessing the performance of the Funds, however, popular indices can provide some context for understanding how market conditions affected Fund performance during the year.For the Balanced Fund and Balanced Plus Fund, a custom benchmark consisting of a 50%/50% allocation to the S&P 500® Total Return Index and Barclays Capital Government/Credit Index is shown because it combines a familiar U.S. equity market index with a U.S. Bond Index, and both the Balanced Fund and Balanced Plus Fund generally include a material exposure to both U.S. equities and fixed income investments.For the Dividend Growth Fund and Dividend Income Fund, the S&P 500® Total Return Index is shown as a benchmark because it is a familiar U.S. equity market index that includes the effect of dividends, and both the Dividend Growth Fund and Dividend Income Funds generally include a material exposure to U.S. dividend-paying equities.However, neither benchmark is, nor is likely to become, representative of past or expected Fund holdings or performance.The benchmark indices are unmanaged and may not 4 WBI Funds be invested in directly, and their performance does not include the deduction of transaction and operational expenses, or the deduction of an investment management fee, which would likely alter their indicated historical results. Market Conditions After a modestly positive December 2012, the popular U.S. equity indices got off to a strong start in 2013, and the early gains finally brought both the S&P 500 and Dow Jones Industrial Average (DJIA) above the record highs they set back in 2007.Independence Day fireworks came a little early in the financial markets, however, as the economy’s ability to keep growing without depending on the Federal Reserve (Fed) and its Quantitative Easing stimulus program lit up the news.At the conclusion of its two day meeting on June 19, the Fed introduced the notion that it could start cutting back on its monthly purchases of $85 billion worth of bonds as early as the following September.The Fed’s massive bond buying program is intended to keep interest rates low, and thereby prod the economy into a period of self-sustaining growth.An end to the Fed’s intervention was generally understood to be inevitable, but the markets did not seem to like the idea that this end could already be in sight.Including the day of the Fed’s announcement, the DJIA dropped 659 points in four trading days, a loss of 4.3%.The S&P 500 and NASDAQ also fell, losing 4.8% and 4.6% respectively.Negative returns in June and August were sandwiched around a positive July, however, leaving the S&P 500 virtually unchanged over the summer months. Autumn brought a pickup in equity markets, even as headlines fretted about a plethora of issues, including the potential “beginning of the end” of the Federal Reserve Bank’s Quantitative Easing program, geopolitical uncertainty in Syria, potential Eurozone instability due to German national elections, and the U.S. budget deadline.The budget showdown did, in fact, result in a government shutdown from October 1st through the 16th – but despite uncertainty and disruptions, the S&P 500 gained 11.16%, including dividends from September through November. Bonds ended 2012 on a weak note, and the weakness carried into 2013.During the Funds’ fiscal year, the yield on the 10-Year Treasury rose from 1.61% to 2.75%.Since bond prices and bond yields move in opposite directions, the rise in interest rates meant a fall in bond values, and the Barclays Treasury Long Term Bond Index lost -13.10% during the twelve months ended November 30.Corporate bonds have also suffered during the period, but not by nearly as much, with the Dow Jones Equal Weight U.S. Corporate Bond Index falling by -1.42%. Global equity markets generally followed the pattern laid down by their U.S. counterparts, and the MSCI EAFE Index ended the twelve month period corresponding to the Funds’ fiscal year up by 21.42%.Gold continued to lose its 5 WBI Funds luster, dropping $481/ounce or 27.95%, and the broader measure of commodity prices were also weak for most of the period, with the Commodity Research Bureau Index falling in eight of the twelve months for a cumulative decline of -8.03%. Review of Fund Trading Activity The Funds attempt to provide consistent, attractive returns net of expenses with potentially less volatility and risk to capital than traditional approaches, whatever market conditions may be.This is the Funds’ definition of an absolute return approach to investment management.The stock selection process uses quantitative computer screening of fundamental information to evaluate domestic and foreign equity securities in an attempt to find the best value and dividend opportunities worldwide.Once candidates are identified, an overlay of technical analysis confirms timeliness of security purchases using a combination of price regression and momentum factors.Each Fund’s buy discipline systematically adds qualifying securities within its target allocation using available cash. Once a security is purchased, a strict sell discipline with a dynamic stop loss and goal setting process attempts to control the effects of the volatility of each invested position on the Fund’s value.If a security stays within its acceptable price channel, it remains in the Fund’s portfolio.If the security moves below the acceptable price channel, a stop is triggered and the Fund will sell the security.This results in a responsive process that actively adjusts the Fund’s allocation by causing it to become more fully invested or by raising cash with the intention of protecting capital. As per each Fund’s disciplined investment process, trailing stops were implemented for all equity candidates purchased during the year.Because the future is unknowable, our process requires each stop loss trigger to be honored to help prevent the catastrophic losses of capital that could otherwise result from continuing to hold falling securities through declines of indeterminate depth and duration.For the same reason, attractive securities identified by the screening and ranking process, and which have passed all purchase hurdles and begun moving higher will be purchased with available cash.The appearance of qualifying stock candidates in the screen results will be respected as a possible indication of the start of a durable market advance. Dividend Growth Fund The security selection process continues to uncover what we believe to be very attractive investment opportunities for the Dividend Growth Fund.As of November 30, 2013, the Dividend Growth Fund held forty two securities in addition to a position in a money market fund which served as a cash equivalent. 6 WBI Funds Thirty two of these positions had unrealized gains of between 0.33% and 24.51%, while ten had unrealized losses ranging from -0.15% to -6.57%.The aggregate unrealized gain amounted to 7.10% of the Fund’s value. Approximately 55% of the securities held by the Fund at any time during the fiscal year were sold.As would be expected, securities sold after hitting a goal stop were generally profitable, and those sold on an initial stop generally were not.(Goal stops are the tightened stops that replace the initial stops set for each security once that security’s specified price goal has been achieved.)Approximately 33% of the Fund’s holdings were sold on goal stops for an average realized gain of 15.99%, and approximately 22% were sold after initial stops were hit for an average realized loss of -6.57%. Examples of securities that contributed to the Fund’s performance during the fiscal year include Nielsen Holdings NV, Apple Inc., Time Warner Cable, Emerson Electric Co., and Suncor Energy Inc.Examples of securities that detracted from the Fund’s performance during the fiscal year include Ebix Inc., Jabil Circuit Inc., Nu Skin Enterprises Inc., BlackRock Inc., and Axis Capital Holdings LTD. High turnover in the Fund’s holdings has the potential to result in the realization and distribution to shareholders of higher capital gains.If Fund shares are held in a taxable account, this may increase your tax liability.To the extent portfolio turnover increases transaction costs, it may also reduce Fund performance.Of course, selling a security in a timely fashion may also improve performance if a subsequent loss is avoided that exceeds the cost of executing the sale. Dividend Income Fund A new addition to the fund lineup this year, the Dividend Income Fund had been in operation for less than six months as of November 30.At that time, the Fund held thirty eight securities in addition to a position in a money market fund which served as a cash equivalent.Thirty four of these positions had unrealized gains of between 0.19% and 16.33%, while four had unrealized losses ranging from -0.13% to -9.25%. Approximately 39% of the securities held by the Fund since its inception were sold.Approximately 18% were sold on goal stops for an average realized gain of 3.96%, and approximately 21% were sold after initial stops were hit for an average realized loss of -8.12%. Examples of securities that contributed to the Fund’s performance during the fiscal year include Apple Inc., Fidelity National Financial Inc., Foot Locker Inc., Coach Inc., and Infosys LTD.Examples of securities that detracted from the Fund’s performance during the period include Symantec Corp., American Capital Agency Corp., Campbell Soup Co., Ventas Inc., and Verizon Communications Inc. 7 WBI Funds Balanced Plus Fund The Balanced Plus Fund also began operations in June of this year, and therefore has had less than six months of trading activity.As of November 30 the Fund held thirty five securities in addition to a position in a money market fund which served as a cash equivalent.Twenty five of these positions had unrealized gains of between 0.05% and 17.85%, while ten had unrealized losses ranging from -0.08% to -9.25%. Approximately 41% of the securities held by the Fund since its inception were sold.Approximately 9% were sold on goal stops for an average realized gain of 0.40%, and approximately 29% were sold after initial stops were hit for an average realized loss of -8.48%. Examples of securities that contributed to the Fund’s performance during the fiscal year include Apple Inc., Johnson & Johnson, iShares iBoxx $ High Yield Corporate Bond ETF, TAL International Group Inc., and Fifth Third Bancorp.Examples of securities that detracted from the Fund’s performance during the period include American Capital Agency Corp., Exelon Corp., Digital Realty Trust Inc., Exco Resources Inc., and Eli Lilly & Co. Balanced Fund The Balanced Fund’s security selection process has also continued to uncover what we believe to be very attractive investment opportunities.As of November 30, 2013, the Balanced Fund held fifty nine securities in addition to a position in a money market fund which served as a cash equivalent.Thirty of these positions had unrealized gains of between 0.01% and 23.27%, while twenty nine had unrealized losses ranging from -0.14% to -9.07%.The aggregate unrealized gain amounted to 1.70% of the Fund’s value. Approximately 51% of the securities held by the Fund at any time during the fiscal year were sold.As would be expected, securities sold after hitting a goal stop were generally profitable, and those sold on an initial stop generally were not.(Goal stops are the tightened stops that replace the initial stops set for each security once that security’s specified price goal has been achieved.)Approximately 15% of the Fund’s holdings were sold on goal stops for an average realized gain of 14.28%, and approximately 20% were sold after initial stops were hit for an average realized loss of -6.46%.Other dispositions (generally involving adjustments to fixed income exposure or option activity) affected approximately 16% of the Fund’s positions, resulting in a total realized loss of -0.06%. Examples of securities that made positive contributions to the Fund’s performance during the fiscal year include Time Warner Cable, Safeway Inc., Infosys LTD, LyondellBasell Industries, and SPDR S&P Dividend ETF. 8 WBI Funds Examples of securities that detracted from the Fund’s performance during the fiscal year include iShares JP Morgan USD Emerging Markets Bond ETF, iPath US Treasury 10-Year Bear ETN, Apple Inc., Digital Realty Trust Inc., and Freeport-McMoran Copper & Gold Inc. High turnover in the Fund’s holdings has the potential to result in the realization and distribution to shareholders of higher capital gains.If Fund shares are held in a taxable account, this may increase your tax liability.To the extent portfolio turnover increases transaction costs, it may also reduce Fund performance.Of course, selling a security in a timely fashion may also improve performance if a subsequent loss is avoided that exceeds the cost of executing the sale. Market Commentary Index Envy In March, an important inflection point for the S&P 500 Index was hit.It wasn’t the new all time high you may have been hearing about, because the all time high wasn’t the major inflection point, and the major inflection point wasn’t in March of this year.It was in March of 2009 – almost five years ago.It was then that the S&P 500 (and most other major U.S. stock indices) closed at dramatic lows.For the S&P, the closing low of 676.53 on March 9, 2009 represented a massive 57% decline from its previous high of 1565.15 in October 2007.Many investors were shocked at the magnitude of the losses, and for some the urge to give up on stocks became irresistible.Even as the S&P 500 clawed and bounced its way higher, investors relentlessly pulled money out of stocks.According to the Investment Company Institute (ICI), investors took net redemptions from equity mutual funds in 19 of the 20 months ended December 2012, totaling more than $320 billion.Over that same time period, investors made net additions in 19 out of those 20 months into bond funds, pouring in more than $393 billion.So what followed in 2013?As we have seen, most major stock indices recorded solid gains, while bond indices took losses. Now that the S&P 500 is back in the news for its recent performance, and bond prices have been falling, investors appear to be shifting gears.Recent ICI data show net inflows for equity funds in every month of 2013 from January through November totaling almost $159 billion.Meanwhile, inflows into bond funds steadily dwindled during the first five months of 2013, and have turned to outflows totaling more than $151 billion in the six months since.We believe it is a good idea to include stocks as part of a long-term investment strategy, so we’re pleased to see investors warming up to them again.Still, we wonder if the timing of this new-found enthusiasm isn’t a bit instructive. 9 WBI Funds We’ve found most people understand and accept that one of the keys to successful investing is to “buy low and sell high”.The idea seems straightforward and logical enough – at least in theory.But real life investor behavior does not seem to suggest that this understanding is making its way into actual practice.As humans, we come equipped with more than logic.We also have emotions. Let’s take a look at hypothetical reactions to the market hitting new lows and new highs.On the one hand we’ll look at what a purely logical reaction might be; on the other, a possible emotional response: Logic Emotion Market Low: BUY. Stocks represent great SELL. Stocks are terrible value. Great companies are investments. They only go down. available at bargain prices. I can’t lose any more money. Market High: SELL. Take profits and lock BUY. Stocks are working again. in gains on stocks that have I can’t afford to miss more gains become too expensive. by staying out any longer. Which set of responses looks like buy low and sell high, and which looks like what people tend to actually do? In a logical world, what would you expect to see happening around the time markets are hitting all time highs: ü Investors happily taking profits on any holdings whose prices have enjoyed a long run higher, but which are now starting to falter; raising the cash they intend to put to work when the next value opportunity comes along, or ü Finally getting off the sidelines and buying stocks after years of waiting for conditions to improve. When stock prices have taken a tumble, would you expect to see: ü Investors putting their cash to work by buying solid companies at bargain levels, or ü Finally giving up on the stocks they’ve held all the way down because this investing thing doesn’t seem to be working anymore? Emotional responses to market movements can result in decisions that run counter to logic – and our own best interests.We have seen it during market panics, when fear clouds an objective assessment of an asset’s value.We have seen it during market manias, when index envy causes investors to chase returns – often after the conditions that brought those returns have already passed. 10 WBI Funds A major market index like the S&P 500 can be useful shorthand for getting the sense of how the stocks of some big U.S. companies are doing, but comparing your personal progress toward your goals to its movement comes with its own set of risks.It is possible to invest in products that track the movement of an index – if you are prepared to risk the investment experience that comes with it.As we have seen, that experience can include regular declines of 10% to 20%, occasional losses of nearly 60%, and, as in the case of the S&P 500, 14 years of waiting to get back to a 0% return.In our experience, few investors will be able to withstand the onslaught of emotion that market index style volatility brings with it.Instead, they will compare their portfolio’s performance to that of a market index in a Bull Market, but in a Bear Market they will regretfully compare it to what they could have gotten from the bank. After more than 25 years of watching investor behavior, we have concluded that the more urgency an investor feels about taking action – whether it’s selling or buying – the more likely that action is to be a huge and costly mistake. The effects of emotional investing are not restricted to investing in stocks.Bonds provide current income and can be a counterbalance to other investments in a portfolio, yet how many investors for whom some allocation to bonds would be appropriate are turning away from them now because of their recent slide?The Real Estate bubble that helped bring the global economy to the brink of disaster and ushered in a massive recession was largely fueled by the fear of missing out on run-away house prices.How many investors jumped on the housing bandwagon, confident they could jump back off with a hefty gain whenever they wanted? Housing has only recently begun to recover from the devastation that resulted from that emotion-based bout of decision making.In retrospect, does “highest price ever” really sound like an argument for a great time to be a buyer? What should be the reason to invest in an asset, whether in a stock or a bond or in an investment of any kind? We think the best reason to buy is value; the opportunity to acquire something that’s worth more than its current price.The second best reason to buy? We don’t think there is one. Does this mean investors should wait until market indices are hitting new lows before buying any stocks?Fortunately, no.As its name suggests, the S&P 500 contains only 500 names, and they are the stocks of the 500 largest U.S. publicly traded companies.The Dow Jones Industrial Average tracks the movement of just 30 stocks.According to the NYSE, there are over 8,000 listed stocks trading in the United States.Developed and emerging countries around the world offer stock markets of their own.Security prices don’t always move in lockstep, even among stocks within a single index, and attractive values may be 11 WBI Funds cropping up (in the U.S. or abroad) no matter what popular indices like the S&P 500 or Dow Jones Industrials happen to be doing. Just as importantly, prices can and do pause while fundamental value catches up.The same price that seemed too expensive yesterday can look like a bargain again tomorrow as conditions improve. We are optimistic about the future, and we will continue to hunt for value and opportunity wherever we can find it, take profits (and cut our losses) as conditions change, and follow a disciplined process to manage our investors’ money.What we won’t do is allow our emotions to carry us along, running from or chasing after the movements of “the market”.It just wouldn’t be logical. The Bottom Line We believe that the appropriate approach to investing in a volatile world is one that’s responsive to continually changing conditions and opportunities.We think that process should be focused on managing risk as well as on pursuing return.It should be disciplined and have a track record that spans both good times and bad.In short, our opinion is that it should be just like the process we have used for our investment management clients for the last 21 years – and continue to use to manage the Funds today. Sincerely, Gary E. Stroik Don Schreiber, Jr. Co-Portfolio Manager Co-Portfolio Manager Vice President & Chief Investment Officer Founder & CEO Past performance is not a guarantee of future results. Opinions expressed are subject to change, are not guaranteed, and should not be construed as recommendations or investment advice. Mutual fund investing involves risk.Principal loss is possible.The Funds invest in emerging market and foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods.These risks can be greater in emerging markets.The Funds invest in smaller and medium sized companies, which involve additional risks such as limited liquidity and greater volatility.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt 12 WBI Funds securities.Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities.Investments in mortgage-backed securities may involve additional risks, such as credit risk, prepayment risk, possible illiquidity and default, and susceptibility to adverse economic developments.Because the Funds invest in exchange traded funds (ETFs), they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares.The Funds may invest in exchange traded notes which are subject to the credit risk of the issuer.Additional risks include volatility, lack of liquidity, and sensitivity to currencies, commodities markets, and interest rate changes.The Funds may invest in master limited partnerships (MLPs) which are subject to certain risks inherent in the structure of MLPs, including complex tax structure risks, the limited ability for election or removal of management, limited voting rights, potential dependence on parent companies or sponsors for revenues to satisfy obligations, and potential conflicts of interest between partners, members and affiliates.The Funds may also use options and future contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates.The investment in options is not suitable for all investors. Investments in absolute return strategies are not intended to outperform stocks and bonds during strong market rallies. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of fund holdings please refer to the Schedule of Investments in this report. While the Funds are no-load, management fees and other expenses will apply.Please refer to the prospectus for additional information. A stop loss order directs a brokerage firm to sell the specified security at the prevailing market price should that security’s price fall to or below a stipulated price.A stop limit order directs a brokerage firm to sell the specified security should that security’s price fall to or below a stipulated price, but only if the transaction can be executed at or above the limit price given as part of the order.The Funds use WBI’s proprietary Dynamic Trailing Stop/Loss System (DTSTM), which is designed to help control the risk to invested capital when investing in volatile securities and markets.The DTSTM is not a stop loss order or stop limit order placed with a brokerage firm, but an internal process for monitoring price movements.While the DTSTM may be used to initiate the process for selling a security, it does not assure that a particular execution price will be received. The sources for index price and performance data used in the discussion of market conditions and market commentary are Thomson Reuters Baseline and Bloomberg.The S&P 500® Index is a capitalization weighted index of 500 large capitalization stocks which is designed to measure broad domestic securities markets.The S&P 500® Total Return Index includes the performance effect of the dividends paid by the companies in the S&P 500® Index.The Barclays Capital Government/Credit Bond Index measures the performance of U.S. Dollar denominated U.S. Treasuries, government-related and investment grade U.S. corporate securities that have a remaining maturity of greater than one year.The Blended Index is a 50% S&P 500® & 50% Barclays Capital Government/Credit Blend.The Dow Jones Industrial Average (DJIA or “The Dow”) is a price-weighted average of 30 of the largest blue chip issues traded on the New York Stock Exchange.The NASDAQ Composite Index (NASDAQ) is a market-value weighted index of all common stocks 13 WBI Funds listed on NASDAQ.The MSCI EAFE Index (EAFE) is an unmanaged index based on share prices of approximately 1,470 companies listed on stock exchanges around the world.The stocks of twenty countries are included in the index.The Dow Jones Equal Weight U.S. Issued Corporate Bond Index is an index of 96 bonds issued by leading U.S. companies designed to represent the market performance, on a total-return basis, of investment-grade bonds.The Barclays Treasury Long Term Bond Index is an unmanaged index that includes public obligations of the U.S. Treasury that have remaining maturities greater than 10 years.The Commodity Research Bureau Index (CRB) provides a broad measure of commodity price trends by averaging prices of seventeen commodities from energy, grain, industrial material, livestock, and precious metal groups.One cannot invest directly in an index. An investment in money market funds is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency.Although these funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in these funds. Any tax or legal information provided is merely a summary of our understanding and interpretation of some of the current income tax regulations and is not exhaustive.Investors must consult their tax advisor or legal counsel for advice and information concerning their particular situation.Neither the Fund nor any of its representatives may give legal or tax advice. Must be preceded or accompanied by a prospectus. WBI Funds are distributed by Quasar Distributors, LLC. 14 WBI ABSOLUTE RETURN BALANCED FUND Comparison of the change in value of a hypothetical $250,000 investment in the WBI Absolute Return Balanced Fund - Institutional Shares vs. the S&P 500® Index and the Barclays Capital Government/Credit Bond Index. Average Annual Total Return: One Since Year Inception1 WBI Absolute Return Balanced Fund - Institutional Shares 0.51% 2.85% WBI Absolute Return Balanced Fund - No Load Shares 0.32% 2.61% S&P 500® Index 30.30% 15.59% Barclays Capital Government/Credit Bond Index -2.02% 4.04% 50% S&P 500® Index/ 50% Barclays Capital Government/Credit Bond Index Blend 13.17% 9.92% Total Annual Fund Operating Expenses: 2.34% (Institutional Shares); 2.60% (No Load Shares) Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling (855) 924-3863. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on dividends, capital gains distributions, or redemption of Fund shares. Performance data shown does not reflect the 2.00% redemption fee imposed on shares held 60 days or less.If it did, total returns would be reduced. Indices do not incur expenses and are not available for investment. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. The Barclays Capital U.S. Government/Credit Bond Index measures performance of U.S. dollar denominated U.S. Treasuries, government-related, and investment grade U.S. corporate securities. To be included in the index, the securities must have a remaining maturity greater than or equal to 1 year, have $250 million or more of outstanding face value, and must be fixed rate and non-convertible. ¹ The Fund commenced operations on December 29, 2010. 15 WBI ABSOLUTE RETURN BALANCED PLUS FUND Comparison of the change in value of a hypothetical $250,000 investment in the WBI Absolute Return Balanced Plus Fund - Institutional Shares vs. the S&P 500® Index and the Barclays Capital Government/Credit Bond Index. Total Return: Since Inception1 WBI Absolute Return Balanced Plus Fund - Institutional Shares 0.13% WBI Absolute Return Balanced Plus Fund - No Load Shares 0.08% S&P 500® Index 11.23% Barclays Capital Government/Credit Bond Index -0.54% 50% S&P 500® Index/ 50% Barclays Capital Government/Credit Bond Index Blend 5.26% Total Annual Fund Operating Expenses: 1.96% (Institutional Shares); 2.21% (No Load Shares) Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling (855) 924-3863. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on dividends, capital gains distributions, or redemption of Fund shares. Performance data shown does not reflect the 2.00% redemption fee imposed on shares held 60 days or less.If it did, total returns would be reduced. Indices do not incur expenses and are not available for investment. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. The Barclays Capital U.S. Government/Credit Bond Index measures performance of U.S. dollar denominated U.S. Treasuries, government-related, and investment grade U.S. corporate securities. To be included in the index, the securities must have a remaining maturity greater than or equal to 1 year, have $250 million or more of outstanding face value, and must be fixed rate and non-convertible. ¹ The Fund commenced operations on June 17, 2013. 16 WBI ABSOLUTE RETURN DIVIDEND INCOME FUND Comparison of the change in value of a hypothetical $250,000 investment in the WBI Absolute Return Dividend Income Fund - Institutional Shares vs. the S&P 500® Index Total Return: Since Inception1 WBI Absolute Return Dividend Income Fund - Institutional Shares 6.19% WBI Absolute Return Dividend Income Fund - No Load Shares 6.14% S&P 500® Index 11.23% Total Annual Fund Operating Expenses: 1.88% (Institutional Shares); 2.13% (No Load Shares) Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling (855) 924-3863. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on dividends, capital gains distributions, or redemption of Fund shares. Performance data shown does not reflect the 2.00% redemption fee imposed on shares held 60 days or less.If it did, total returns would be reduced. Indices do not incur expenses and are not available for investment. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. ¹ The Fund commenced operations on June 17, 2013. 17 WBI ABSOLUTE RETURN DIVIDEND GROWTH FUND Comparison of the change in value of a hypothetical $250,000 investment in the WBI Absolute Return Dividend Growth Fund - Institutional Shares vs. the S&P 500® Index Average Annual Total Return: One Since Year Inception1 WBI Absolute Return Dividend Growth Fund - Institutional Shares 19.29% 9.74% WBI Absolute Return Dividend Growth Fund - No Load Shares 18.96% 9.44% S&P 500® Index 30.30% 15.59% Total Annual Fund Operating Expenses: 2.37% (Institutional Shares); 2.61% (No Load Shares) Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling (855) 924-3863. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on dividends, capital gains distributions, or redemption of Fund shares. Performance data shown does not reflect the 2.00% redemption fee imposed on shares held 60 days or less.If it did, total returns would be reduced. Indices do not incur expenses and are not available for investment. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. ¹ The Fund commenced operations on December 29, 2010. 18 WBI Funds EXPENSE EXAMPLE – at November 30, 2013 (Unaudited) Generally, shareholders of mutual funds incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The WBI Absolute Return Balanced Fund and WBI Absolute Dividend Growth Fund Examples are based on an investment of $1,000 invested in the No Load Shares and the Institutional Shares of each Fund at the beginning of the period and held for the entire period (6/1/13– 11/30/13).The WBI Absolute Return Balanced Plus Fund and WBI Absolute Dividend Income Fund Examples are based on an investment of $1,000 invested in the No Load Shares and the Institutional Shares of each Fund at the beginning of the period and held for the period (6/17/13– 11/30/13). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 2.00% and 1.75% per the operating expenses limitation agreement for the No Load Shares and the Institutional Shares, respectively, of each Fund. Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.The Example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees. You may use the information in the first line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may 19 WBI Funds EXPENSE EXAMPLE – at November 30, 2013 (Unaudited), Continued not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these costs were included, your transaction costs would have been higher. WBI Absolute Return Balanced Fund – No Load Shares Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/13 11/30/13 6/1/13– 11/30/13* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 2.00%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. WBI Absolute Return Balanced Fund – Institutional Shares Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/13 11/30/13 6/1/13– 11/30/13* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.75%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. WBI Absolute Return Balanced Plus Fund – No Load Shares Beginning Ending Expenses Paid Account Value Account Value During Period 6/17/13 11/30/13 6/17/13– 11/30/13* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 2.00%, multiplied by the average account value over the period, multiplied by 167 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. 20 WBI Funds EXPENSE EXAMPLE – at November 30, 2013 (Unaudited), Continued WBI Absolute Return Balanced Plus Fund – Institutional Shares Beginning Ending Expenses Paid Account Value Account Value During Period 6/17/13 11/30/13 6/17/13– 11/30/13* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.75%, multiplied by the average account value over the period, multiplied by 167 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. WBI Absolute Return Dividend Income Fund – No Load Shares Beginning Ending Expenses Paid Account Value Account Value During Period 6/17/13 11/30/13 6/17/13– 11/30/13* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 2.00%, multiplied by the average account value over the period, multiplied by 167 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. WBI Absolute Return Dividend Income Fund – Institutional Shares Beginning Ending Expenses Paid Account Value Account Value During Period 6/17/13 11/30/13 6/17/13– 11/30/13* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.75%, multiplied by the average account value over the period, multiplied by 167 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. WBI Absolute Return Dividend Growth Fund – No Load Shares Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/13 11/30/13 6/1/13– 11/30/13* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 2.00%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. 21 WBI Funds EXPENSE EXAMPLE – at November 30, 2013 (Unaudited), Continued WBI Absolute Return Dividend Growth Fund – Institutional Shares Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/13 11/30/13 6/1/13– 11/30/13* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.75%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. 22 WBI Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS – at November 30, 2013 (Unaudited) WBI Absolute Return Balanced Fund SECTOR ALLOCATION OF PORTFOLIO ASSETS –at November 30, 2013 (Unaudited) WBI Absolute Return Balanced Plus Fund 23 WBI Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS – at November 30, 2013 (Unaudited) WBI Absolute Return Dividend Income Fund SECTOR ALLOCATION OF PORTFOLIO ASSETS –at November 30, 2013 (Unaudited) WBI Absolute Return Dividend Growth Fund Percentages represent market value as a percentage of total investments. 24 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at November 30, 2013 Shares COMMON STOCKS - 47.31% Value Broadcasting (except Internet) - 1.07% Cablevision Systems Corp. NY Group - Class A $ Chemical Manufacturing - 3.02% Eli Lilly & Co. Clothing and Clothing Accessories Stores - 2.91% Abercrombie & Fitch Co. - Class A Foot Locker, Inc. Computer and Electronic Product Manufacturing - 2.35% Maxim Integrated Products, Inc. Credit Intermediation and Related Activities - 6.85% BB&T Corp. JPMorgan Chase & Co. Royal Bank of Canada (a) Umpqua Holdings Corp. Forestry and Logging - 1.88% Weyerhaeuser Co. Funds, Trusts, and Other Financial Vehicles - 1.13% NorthStar Realty Finance Corp. General Merchandise Stores - 3.01% Target Corp. Oil and Gas Extraction - 1.86% Encana Corp. (a) Paper Manufacturing - 2.32% International Paper Co. Pipeline Transportation - 1.02% Enbridge, Inc. (a) Printing and Related Support Activities - 1.11% Avery Dennison Corp. The accompanying notes are an integral part of these financial statements. 25 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at November 30, 2013, Continued Shares Value Professional, Scientific & Technical Services - 2.88% Infosys Ltd. - ADR $ Rail Transportation - 2.21% Union Pacific Corp. Real Estate - 5.01% American Campus Communities, Inc. CBL & Associates Properties, Inc. Highwoods Properties, Inc. Medical Properties Trust, Inc. Mid-America Apartment Communities, Inc. Telecommunications - 1.06% BCE, Inc. (a) Utilities - 7.62% Duke Energy Corp. Entergy Corp. PG&E Corp. TOTAL COMMON STOCKS (Cost $32,049,811) EXCHANGE-TRADED FUNDS - 21.98% iShares Floating Rate Bond ETF iShares iBoxx $ Investment Grade Corporate Bond ETF Vanguard Long-Term Bond ETF (a) TOTAL EXCHANGE-TRADED FUNDS (Cost $15,423,222) Principal Amount CORPORATE BONDS - 15.01% Advertising Agencies - 0.75% Omnicom Group, Inc. $ 4.45%, 8/15/2020 The accompanying notes are an integral part of these financial statements. 26 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at November 30, 2013, Continued Principal Amount Value Aerospace Product and Parts Manufacturing - 0.55% Lockheed Martin Corp. $ 4.25%, 11/15/2019 $ Agencies, Brokerages, & Other Insurance Related Activities - 0.21% Aon PLC 3.50%, 9/30/2015 Beverage Manufacturing - 0.21% Anheuser-Busch Cos., LLC 4.50%, 4/1/2018 Business Support Services - 1.03% Western Union Co. 5.93%, 10/1/2016 Depository Credit Intermediation - 1.15% Citigroup, Inc. 5.125%, 5/5/2014 6.125%, 11/21/2017 Wells Fargo & Co. 4.48%, 1/16/2024 Health and Personal Care Stores - 0.22% Express Scripts, Inc. 3.125%, 5/15/2016 Insurance Carriers - 2.15% American International Group, Inc. 5.85%, 1/16/2018 Cigna Corp. 8.30%, 1/15/2033 Wellpoint, Inc. 3.125%, 5/15/2022 Investigation and Security Services - 0.15% Tyco International Finance 3.375%, 10/15/2015 The accompanying notes are an integral part of these financial statements. 27 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at November 30, 2013, Continued Principal Amount Value Machinery Manufacturing - 0.69% Kennametal, Inc. $ 2.65%, 11/1/2019 $ Management of Companies and Enterprises - 0.09% JPMorgan Chase & Co. 2.60%, 1/15/2016 Medical and Diagnostic Laboratories - 0.23% Laboratory Corporation of America Holdings 3.75%, 8/23/2022 Medical Equipment and Supplies Manufacturing - 0.14% Zimmer Holdings, Inc. 4.625%, 11/30/2019 Miscellaneous Manufacturing - 1.21% Mattel, Inc. 1.70%, 3/15/2018 Motion Picture and Video Industries - 0.78% Viacom, Inc. 3.50%, 4/1/2017 Newspaper, Periodical, Book, and Directory Publishers - 0.28% Thomson Reuters Corp. 3.95%, 9/30/2021 Non-Depository Credit Intermediation - 0.25% American Express Credit 2.80%, 9/19/2016 General Electric Capital Corp. 5.55%, 10/15/2020 Nonmetallic Mineral Mining and Quarrying - 0.82% Potash Corporation of Saskatchewan, Inc. 3.25%, 12/1/2017 The accompanying notes are an integral part of these financial statements. 28 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at November 30, 2013, Continued Principal Amount Value Office Supplies, Stationery, and Gift Stores - 0.98% Staples, Inc. $ 2.75%, 1/12/2018 $ Pharmaceutical and Medicine Manufacturing - 0.95% Amgen, Inc. 2.125%, 5/15/2017 Securities and Commodity Contracts Intermediation and Brokerage - 0.57% Prudential Financial, Inc. 3.00%, 5/12/2016 Software Publishers - 0.96% Symantec Corp. 2.75%, 6/15/2017 Traveler Accommodation - 0.43% Marriott International, Inc. 3.25%, 9/15/2022 Utilities - 0.21% Exelon Generation Co., LLC 5.20%, 10/1/2019 TOTAL CORPORATE BONDS (Cost $10,614,770) Shares SHORT-TERM INVESTMENTS - 15.43% Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $10,871,084) TOTAL INVESTMENTS IN SECURITIES (Cost $68,958,887) - 99.73% Other Assets in Excess of Liabilities - 0.27% NET ASSETS - 100.00% $ ADR - American Depositary Receipt ETF - Exchange-Traded Fund (a) U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day annualized yield as of November 30, 2013. The accompanying notes are an integral part of these financial statements. 29 WBI Absolute Return Balanced Plus Fund SCHEDULE OF INVESTMENTS at November 30, 2013 Shares COMMON STOCKS - 53.05% Value Broadcasting (except Internet) - 1.02% Cablevision Systems Corp. NY Group - Class A $ Chemical Manufacturing - 6.62% Eli Lilly & Co. Johnson & Johnson Olin Corp. Computer and Electronic Product Manufacturing - 5.76% Apple, Inc. Telefonaktiebolaget LM Ericsson - ADR Credit Intermediation and Related Activities - 4.23% Fifth Third Bancorp People’s United Financial, Inc. Royal Bank of Canada (a) Forestry and Logging - 2.01% Weyerhaeuser Co. Funds, Trusts, and Other Financial Vehicles - 8.41% American Capital Agency Corp. DDR Corp. Macerich Co. NorthStar Realty Finance Corp. OMEGA Healthcare Investors, Inc. Redwood Trust, Inc. Furniture and Home Furnishings Stores - 1.13% Williams-Sonoma, Inc. General Merchandise Stores - 3.80% Target Corp. The accompanying notes are an integral part of these financial statements. 30 WBI Absolute Return Balanced Plus Fund SCHEDULE OF INVESTMENTS at November 30, 2013, Continued Shares Value Insurance Carriers and Related Activities - 2.05% Cincinnati Financial Corp. $ Manulife Financial Corp. (a) Oil and Gas Extraction - 2.10% Encana Corp. (a) Paper Manufacturing - 1.31% International Paper Co. Printing and Related Support Activities - 1.07% Avery Dennison Corp. Publishing Industries (except Internet) - 2.42% Gannett Co., Inc. Thomson Reuters Corp. (a) Real Estate - 0.91% Hospitality Properties Trust Telecommunications - 0.89% Rogers Communications, Inc. - Class B (a) Transportation Equipment Manufacturing - 1.23% TAL International Group, Inc. Utilities - 6.13% Entergy Corp. PG&E Corp. TECO Energy, Inc. Waste Management and Remediation Services - 1.96% Waste Management, Inc. TOTAL COMMON STOCKS (Cost $3,305,030) The accompanying notes are an integral part of these financial statements. 31 WBI Absolute Return Balanced Plus Fund SCHEDULE OF INVESTMENTS at November 30, 2013, Continued Shares EXCHANGE-TRADED FUNDS - 32.08% Value iShares Floating Rate Bond ETF $ iShares iBoxx $ High Yield Corporate Bond ETF SPDR Barclays High Yield Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $2,053,260) SHORT-TERM INVESTMENTS - 12.76% Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $821,841) TOTAL INVESTMENTS IN SECURITIES (Cost $6,180,131) - 97.89% Other Assets in Excess of Liabilities - 2.11% NET ASSETS - 100.00% $ ADR - American Depositary Receipt ETF - Exchange-Traded Fund (a) U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day annualized yield as of November 30, 2013. The accompanying notes are an integral part of these financial statements. 32 WBI Absolute Return Dividend Income Fund SCHEDULE OF INVESTMENTS at November 30, 2013 Shares COMMON STOCKS - 83.70% Value Broadcasting (except Internet) - 1.14% Sinclair Broadcast Group, Inc. - Class A $ Building Material and Garden Equipment - 3.97% Home Depot, Inc. Chemical Manufacturing - 5.53% Agrium, Inc. (a) Eli Lilly & Co. Clothing and Clothing Accessories Stores - 3.09% Foot Locker, Inc. Computer and Electronic Product Manufacturing - 6.08% Apple, Inc. Telefonaktiebolaget LM Ericsson - ADR Credit Intermediation and Related Activities - 7.95% Fifth Third Bancorp JPMorgan Chase & Co. Northern Trust Corp. Electrical Equipment, Appliance, and Component Manufacturing - 1.08% Energizer Holdings, Inc. Food Manufacturing - 2.92% General Mills, Inc. Food Services and Drinking Places - 2.19% Brinker International, Inc. Funds, Trusts, and Other Financial Vehicles - 2.02% American Capital Agency Corp. Furniture and Home Furnishings Stores - 2.12% Williams-Sonoma, Inc. The accompanying notes are an integral part of these financial statements. 33 WBI Absolute Return Dividend Income Fund SCHEDULE OF INVESTMENTS at November 30, 2013, Continued Shares Value Furniture and Related Product Manufacturing - 0.93% Leggett & Platt, Inc. $ General Merchandise Stores - 5.20% Target Corp. Wal-Mart Stores, Inc. Insurance Carriers and Related Activities - 11.15% Cincinnati Financial Corp. Fidelity National Financial, Inc. - Class A First American Financial Corp. Prudential Financial, Inc. Travelers Cos., Inc. Merchant Wholesalers, Nondurable Goods - 1.46% Sysco Corp. Miscellaneous Manufacturing - 4.28% Coach, Inc. Paper Manufacturing - 1.09% Packaging Corp. of America Primary Metal Manufacturing - 1.15% Worthington Industries, Inc. Professional, Scientific & Technical Services - 3.48% Infosys Ltd. - ADR Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 5.58% BlackRock, Inc. Janus Cap Group, Inc. T. Rowe Price Group, Inc. Telecommunications - 5.86% AT&T, Inc. BCE, Inc. (a) The accompanying notes are an integral part of these financial statements. 34 WBI Absolute Return Dividend Income Fund SCHEDULE OF INVESTMENTS at November 30, 2013, Continued Shares Value Telecommunications - 5.86%, Continued Rogers Communications, Inc. - Class B (a) $ Transportation Equipment Manufacturing - 1.55% United Technologies Corp. Utilities - 1.86% Wisconsin Energy Corp. Waste Management and Remediation Services - 2.02% Waste Management, Inc. TOTAL COMMON STOCKS (Cost $3,839,115) EXCHANGE-TRADED FUNDS - 9.50% iShares iBoxx $ Investment Grade Corporate Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $457,448) SHORT-TERM INVESTMENTS - 12.49% Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $606,143) TOTAL INVESTMENTS IN SECURITIES (Cost $4,902,706) - 105.69% Liabilities in Excess of Other Assets - (5.69)% ) NET ASSETS - 100.00% $ ADR - American Depositary Receipt ETF - Exchange-Traded Fund (a) U.S. traded security of a foreign issuer. (b) Rate Shown is the 7-day annualized yield as of November 30, 2013. The accompanying notes are an integral part of these financial statements. 35 WBI Absolute Return Dividend Growth Fund SCHEDULE OF INVESTMENTS at November 30, 2013 Shares COMMON STOCKS - 96.54% Value Administrative and Support Services - 3.02% Robert Half International, Inc. $ Beverage and Tobacco Product Manufacturing - 2.53% Fomento Economico Mexicano, S.A.B. de C.V. - ADR Broadcasting (except Internet) - 2.24% Sinclair Broadcast Group, Inc. - Class A Chemical Manufacturing - 14.07% Agrium, Inc. (a) Axiall Corp. Eastman Chemical Co. Eli Lilly & Co. Novo Nordisk A/S - ADR PDL BioPharma, Inc. Clothing and Clothing Accessories Stores - 6.72% Foot Locker, Inc. Nordstrom, Inc. Stage Stores, Inc. Computer and Electronic Product Manufacturing - 8.43% Apple, Inc. Maxim Integrated Products, Inc. ResMed, Inc. (a)(b) Credit Intermediation and Related Activities - 6.09% Fifth Third Bancorp People’s United Financial, Inc. Data Processing, Hosting, and Related Services - 4.11% Automatic Data Processing, Inc. The accompanying notes are an integral part of these financial statements. 36 WBI Absolute Return Dividend Growth Fund SCHEDULE OF INVESTMENTS at November 30, 2013, Continued Shares Value Electrical Equipment, Appliance, and Component Manufacturing - 2.16% Energizer Holdings, Inc. $ Food Manufacturing - 5.35% General Mills, Inc. Kellogg Co. General Merchandise Stores - 1.21% Target Corp. Insurance Carriers and Related Activities - 6.17% Manulife Financial Corp. (a) Travelers Cos., Inc. Management of Companies and Enterprises - 1.03% Associated Banc-Corp Merchant Wholesalers (Durable Goods) - 1.15% Schnitzer Steel Industries, Inc. - Class A Miscellaneous Manufacturing - 5.08% Baxter International, Inc. Coach, Inc. Motor Vehicle and Parts Dealers - 0.99% Penske Automotive Group, Inc. Professional, Scientific, and Technical Services - 6.57% Amgen, Inc. (a)(b) Jack Henry & Associates, Inc. Nielsen Holdings N.V. (a) Publishing Industries (Except Internet) - 1.13% SAP AG - ADR Rail Transportation - 1.03% Union Pacific Corp. The accompanying notes are an integral part of these financial statements. 37 WBI Absolute Return Dividend Growth Fund SCHEDULE OF INVESTMENTS at November 30, 2013, Continued Shares Value Real Estate - 0.90% Equity Lifestyle Properties, Inc. $ Securities and Commodity Contracts Intermediation and Brokerage - 3.10% T. Rowe Price Group, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 2.53% Invesco Ltd. (a) Janus Capital Group, Inc. Transportation Equipment Manufacturing - 8.19% Rockwell Collins, Inc. Toyota Motor Corp. - ADR United Technologies Corp. Utilities - 2.74% Wisconsin Energy Corp. TOTAL COMMON STOCKS (Cost $67,253,165) SHORT-TERM INVESTMENTS - 3.38% Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $2,540,807) TOTAL INVESTMENTS IN SECURITIES (Cost $69,793,972) - 99.92% Other Assets in Excess of Liabilities - 0.08% NET ASSETS - 100.00% $ ADR - American Depositary Receipt (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Rate shown is the 7-day annualized yield as of November 30, 2013. The accompanying notes are an integral part of these financial statements. 38 (This Page Intentionally Left Blank.) 39 WBI Funds STATEMENTS OF ASSETS AND LIABILITIES at November 30, 2013 WBI Absolute WBI Absolute Return Return Balanced Balanced Fund Plus Fund ASSETS Investments in securities, at value (identified cost $68,958,887 and $6,180,131, respectively) $ $ Receivables Dividends and interest Fund shares sold Dividend tax reclaim 66 Due from Advisor (Note 4) — Return of Capital — Prepaid expenses Total assets LIABILITIES Payables Fund shares redeemed — Investment securities purchased — Advisory fees — Administration and fund accounting fees Audit fees Transfer agent fees and expenses 12b-1 fees Shareholder reporting Shareholder servicing fees Legal fees Chief Compliance Officer fee Custody fees Trustee fees — 11 Accrued expenses 33 Total liabilities NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 40 WBI Funds STATEMENTS OF ASSETS AND LIABILITIES at November 30, 2013, Continued WBI Absolute WBI Absolute Return Return Balanced Balanced Fund Plus Fund CALCULATION OF NET ASSET VALUE PER SHARE No Load Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ Institutional Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment income Accumulated net realized loss from investments, foreign currency, and options ) ) Net unrealized appreciation on investments Net assets $ $ The accompanying notes are an integral part of these financial statements. 41 WBI Funds STATEMENTS OF ASSETS AND LIABILITIES at November 30, 2013, Continued WBI Absolute WBI Absolute Return Return Dividend Dividend Income Fund Growth Fund ASSETS Investments in securities, at value (identified cost $4,902,706 and $69,793,972, respectively) $ $ Receivables Dividends and interest Fund shares sold Dividend tax reclaim 46 Due from Advisor (Note 4) — Prepaid expenses Total assets LIABILITIES Payables Investment securities purchased Fund shares redeemed — Advisory fees — Administration and fund accounting fees Audit fees Transfer agent fees and expenses Custody fees Legal fees Shareholder reporting Shareholder servicing fees Chief Compliance Officer fee 12b-1 fees Trustee fees 15 — Accrued expenses 32 Total liabilities NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 42 WBI Funds STATEMENTS OF ASSETS AND LIABILITIES at November 30, 2013, Continued WBI Absolute WBI Absolute Return Return Balanced Balanced Fund Plus Fund CALCULATION OF NET ASSET VALUE PER SHARE No Load Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ Institutional Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment income ) Accumulated net realized loss from investments, foreign currency, and options ) Net unrealized appreciation on investments Net assets $ $ The accompanying notes are an integral part of these financial statements. 43 WBI Funds STATEMENTS OF OPERATIONS For the period ended November 30, 2013 WBI Absolute WBI Absolute Return Return Balanced Balanced Fund Plus Fund* INVESTMENT INCOME Income Dividends (Net of foreign taxes withheld and issuance fees of $18,110 and $1,756, and $449 and $1, respectively) $ $ Interest 51 Total investment income Expenses Advisory fees (Note 4) Shareholder servicing fees - Institutional Shares (Note 6) Shareholder servicing fees - No Load Shares (Note 6) Administration and fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Distribution fees - No Load Shares (Note 5) Registration fees Audit fees Reports to shareholders Legal fees Custody fees (Note 4) Chief Compliance Officer fee (Note 4) Other expenses Trustee fees Insurance expense Interest expense (Note 8) 49 — Total expenses Add: advisory fee recoupment (Note 4) — Less: advisory fee waiver and expense reimbursement (Note 4) — ) Net expenses Net investment income *Commencement of operations on June 17, 2013. The accompanying notes are an integral part of these financial statements. 44 WBI Funds STATEMENTS OF OPERATIONS For the period ended November 30, 2013, Continued WBI Absolute WBI Absolute Return Return Balanced Balanced Fund Plus Fund* REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS AND OPTIONS Net realized gain/(loss) on: Investments $ ) $ ) Purchased options ) ) Written options — Capital gain distributions from regulated investment companies — Net change in unrealized appreciation on investments Net realized and unrealized gain/(loss) on investments ) Net Increase in Net Assets Resulting from Operations $ $ *Commencement of operations on June 17, 2013. The accompanying notes are an integral part of these financial statements. 45 WBI Funds STATEMENTS OF OPERATIONS For the period ended November 30, 2013, Continued WBI Absolute WBI Absolute Return Return Dividend Dividend Income Fund Growth Fund* INVESTMENT INCOME Income Dividends (Net of foreign taxes withheld and issuance fees of $263 and $41, and $22,219 and $1,983 respectively) $ $ Interest 41 Total investment income Expenses Administration and fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Registration fees Audit fees Advisory fees (Note 4) Custody fees (Note 4) Chief Compliance Officer fee (Note 4) Shareholder servicing fees - Institutional Shares (Note 6) Shareholder servicing fees - No Load Shares (Note 6) Legal fees Reports to shareholders Trustee fees Other expenses Distribution fees - No Load Shares (Note 5) Insurance expense Interest expense (Note 8) — Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) ) ) Net expenses Net investment income *Commencement of operations on June 17, 2013. The accompanying notes are an integral part of these financial statements. 46 WBI Funds STATEMENTS OF OPERATIONS For the period ended November 30, 2013, Continued WBI Absolute WBI Absolute Return Return Dividend Dividend Income Fund Growth Fund* REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS AND OPTIONS Net realized gain/(loss) on: Investments $ ) $ Purchased options — ) Written options — Capital gain distributions from regulated investment companies — Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ $ *Commencement of operations on June 17, 2013. The accompanying notes are an integral part of these financial statements. 47 WBI Absolute Return Balanced Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended November 30, 2013 November 30, 2012 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on: Investments ) Purchased options ) — Written options — Capital gain distributions from regulated investment companies — Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income: No Load Shares ) ) Institutional Shares ) ) From net realized gain on investments: No Load Shares ) — Institutional Shares ) — Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income at end of year $ $ The accompanying notes are an integral part of these financial statements. 48 WBI Absolute Return Balanced Fund STATEMENTS OF CHANGES IN NET ASSETS, Continued (a) A summary of share transactions is as follows: No Load Shares No Load Shares Year Ended Year Ended November 30, 2013 November 30, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed** ) Net increase $ $ ** Net of redemption fees of $ $ Institutional Shares Institutional Shares Year Ended Year Ended November 30, 2013 November 30, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed** ) Net increase $ $ ** Net of redemption fees of $ $ The accompanying notes are an integral part of these financial statements. 49 WBI Absolute Return Balanced Plus Fund STATEMENTS OF CHANGES IN NET ASSETS June 17, 2013* to November 30, 2013 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ Net realized gain/(loss) on: Investments ) Purchased options ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income: No Load Shares ) Institutional Shares ) Total distributions to shareholders ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ Undistributed net investment income at end of period $ *Commencement of operations. The accompanying notes are an integral part of these financial statements. 50 WBI Absolute Return Balanced Plus Fund STATEMENTS OF CHANGES IN NET ASSETS, Continued (a) A summary of share transactions is as follows: No Load Shares June 17, 2013* to November 30, 2013 Shares Paid-in Capital Shares sold $ Shares issued on reinvestments of distributions 68 Shares redeemed** ) ) Net increase $ Institutional Shares June 17, 2013* to November 30, 2013 Shares Paid-in Capital Shares sold $ Shares issued on reinvestments of distributions Shares redeemed** ) ) Net increase $ ** Net of redemption fees of $ *Commencement of operations. The accompanying notes are an integral part of these financial statements. 51 WBI Absolute Return Dividend Income Fund STATEMENTS OF CHANGES IN NET ASSETS June 17, 2013* to November 30, 2013 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ Net realized loss ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS Return of capital: No Load Shares ) Institutional Shares ) Total distributions to shareholders ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ Undistributed net investment loss at end of period $ ) *Commencement of operations. The accompanying notes are an integral part of these financial statements. 52 WBI Absolute Return Dividend Income Fund STATEMENTS OF CHANGES IN NET ASSETS, Continued (a) A summary of share transactions is as follows: No Load Shares June 17, 2013* to November 30, 2013 Shares Paid-in Capital Shares sold $ Shares issued on reinvestments of distributions 24 Shares redeemed** ) ) Net increase $ Institutional Shares June 17, 2013* to November 30, 2013 Shares Paid-in Capital Shares sold $ Shares issued on reinvestments of distributions Shares redeemed** ) ) Net increase $ ** Net of redemption fees of $ *Commencement of operations. The accompanying notes are an integral part of these financial statements. 53 WBI Absolute Return Dividend Growth Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended November 30, 2013 November 30, 2012 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on: Investments Purchased options ) — Written options — Capital gain distributions from regulated investment companies — Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income: No Load Shares ) ) Institutional Shares ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income at end of year $ $ The accompanying notes are an integral part of these financial statements. 54 WBI Absolute Return Dividend Growth Fund STATEMENTS OF CHANGES IN NET ASSETS, Continued (a) A summary of share transactions is as follows: No Load Shares No Load Shares Year Ended Year Ended November 30, 2013 November 30, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed** ) Net increase $ $ ** Net of redemption fees of $ $ Institutional Shares Institutional Shares Year Ended Year Ended November 30, 2013 November 30, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed** ) Net increase/(decrease) $ ) $ ) ** Net of redemption fees of $ $ The accompanying notes are an integral part of these financial statements. 55 WBI Absolute Return Balanced Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period No Load Shares December 29, 2010* Year Ended Year Ended to November 30, November 30, November 30, Net asset value, beginning of period $ $ $ Income from investment operations: Net investment income^ Net realized and unrealized gain/(loss) on investments ) ) Total from investment operations ) Less distributions: From net investment income ) ) — From net realized gain on investments ) — — Total distributions ) ) — Redemption fees retained^# Net asset value, end of period $ $ $ Total return % % -1.70 %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ $ $ Ratio of expenses to average net assets (a): Before expense reimbursement/recoupment % % %† After expense reimbursement/recoupment % % %† Ratio of net investment income/(loss) to average net assets (b): Before expense reimbursement/recoupment % % )%† After expense reimbursement/recoupment % % %† Portfolio turnover rate % % %‡ * Commencement of operations. ^ Per share numbers have been calculated using the average shares method. # Amount is less than $0.01. ‡ Not annualized. † Annualized. (a) Does not include expenses of the investment companies in which the Fund invests. (b) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. The accompanying notes are an integral part of these financial statements. 56 WBI Absolute Return Balanced Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Institutional Shares December 29, 2010* Year Ended Year Ended to November 30, November 30, November 30, Net asset value, beginning of period $ $ $ Income from investment operations: Net investment income^ Net realized and unrealized gain/(loss) on investments ) ) Total from investment operations ) Less distributions: From net investment income ) ) — From net realized gain on investments ) — — Total distributions ) ) — Redemption fees retained^# Net asset value, end of period $ $ $ Total return % % -1.50 %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ $ $ Ratio of expenses to average net assets (a): Before expense reimbursement/recoupment % % %† After expense reimbursement/recoupment % % %† Ratio of net investment income/(loss) to average net assets (b): Before expense reimbursement/recoupment % % )%† After expense reimbursement/recoupment % % %† Portfolio turnover rate % % %‡ * Commencement of operations. ^ Per share numbers have been calculated using the average shares method. # Amount is less than $0.01. ‡ Not annualized. † Annualized. (a) Does not include expenses of the investment companies in which the Fund invests. (b) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. The accompanying notes are an integral part of these financial statements. 57 WBI Absolute Return Balanced Plus Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period No Load Shares June 17, 2013* to November 30, Net asset value, beginning of period $ Income from investment operations: Net investment income^ Net realized and unrealized loss on investments ) Total from investment operations Less distributions: From net investment income ) Total distributions ) Net asset value, end of period $ Total return %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets (a): Before expense reimbursement %† After expense reimbursement %† Ratio of net investment income/(loss) to average net assets (b): Before expense reimbursement )%† After expense reimbursement %† Portfolio turnover rate %‡ * Commencement of operations. ^ Per share numbers have been calculated using the average shares method. ‡ Not annualized. † Annualized. (a) Does not include expenses of the investment companies in which the Fund invests. (b) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. The accompanying notes are an integral part of these financial statements. 58 WBI Absolute Return Balanced Plus Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Institutional Shares June 17, 2013* to November 30, Net asset value, beginning of period $ Income from investment operations: Net investment income^ Net realized and unrealized loss on investments ) Total from investment operations Less distributions: From net investment income ) Total distributions ) Redemption fees retained^# Net asset value, end of period $ Total return %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets (a): Before expense reimbursement %† After expense reimbursement %† Ratio of net investment income/(loss) to average net assets (b): Before expense reimbursement )%† After expense reimbursement %† Portfolio turnover rate %‡ * Commencement of operations. ^ Per share numbers have been calculated using the average shares method. # Amount is less than $0.01. ‡ Not annualized. † Annualized. (a) Does not include expenses of the investment companies in which the Fund invests. (b) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. The accompanying notes are an integral part of these financial statements. 59 WBI Absolute Return Dividend Income Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period No Load Shares June 17, 2013* to November 30, Net asset value, beginning of period $ Income from investment operations: Net realized and unrealized gain on investments Total from investment operations Less distributions: Return of capital# Total distributions Net asset value, end of period $ Total return %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets (a): Before expense reimbursement %† After expense reimbursement %† Ratio of net investment income/(loss) to average net assets (b): Before expense reimbursement )%† After expense reimbursement %† Portfolio turnover rate %‡ * Commencement of operations. ^ Per share numbers have been calculated using the average shares method. # Amount is less than $0.01. ‡ Not annualized. † Annualized. (a) Does not include expenses of the investment companies in which the Fund invests. (b) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. The accompanying notes are an integral part of these financial statements. 60 WBI Absolute Return Dividend Income Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Institutional Shares June 17, 2013* to November 30, Net asset value, beginning of period $ Income from investment operations: Net investment income^# Net realized and unrealized gain on investments Total from investment operations Less distributions: Return of capital ) Total distributions ) Redemption fees retained^# Net asset value, end of period $ Total return %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets (a): Before expense reimbursement %† After expense reimbursement %† Ratio of net investment income/(loss) to average net assets (b): Before expense reimbursement )%† After expense reimbursement %† Portfolio turnover rate %‡ * Commencement of operations. ^ Per share numbers have been calculated using the average shares method. # Amount is less than $0.01. ‡ Not annualized. † Annualized. (a) Does not include expenses of the investment companies in which the Fund invests. (b) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. The accompanying notes are an integral part of these financial statements. 61 WBI Absolute Return Dividend Growth Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period No Load Shares December 29, 2010* Year Ended Year Ended to November 30, November 30, November 30, Net asset value, beginning of period $ $ $ Income from investment operations: Net investment income^ Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) ) — Total distributions ) ) — Redemption fees retained^ 0.00# 0.00# Net asset value, end of period $ $ $ Total return % % -5.00 %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ $ $ Ratio of expenses to average net assets (a): Before expense reimbursement % % %† After expense reimbursement % % %† Ratio of net investment income/(loss) to average net assets (b): Before expense reimbursement % % )%† After expense reimbursement % % %† Portfolio turnover rate % % %‡ * Commencement of operations. ^ Per share numbers have been calculated using the average shares method. # Amount is less than $0.01. ‡ Not annualized. † Annualized. (a) Does not include expenses of the investment companies in which the Fund invests. (b) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. The accompanying notes are an integral part of these financial statements. 62 WBI Absolute Return Dividend Growth Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Institutional Shares December 29, 2010* Year Ended Year Ended to November 30, November 30, November 30, Net asset value, beginning of period $ $ $ Income from investment operations: Net investment income^ Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) ) — Total distributions ) ) — Redemption fees retained^# Net asset value, end of period $ $ $ Total return % % -5.00 %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ $ $ Ratio of expenses to average net assets (a): Before expense reimbursement % % %† After expense reimbursement % % %† Ratio of net investment income/(loss) to average net assets (b): Before expense reimbursement % % )%† After expense reimbursement % % %† Portfolio turnover rate % % %‡ * Commencement of operations. ^ Per share numbers have been calculated using the average shares method. # Amount is less than $0.01. ‡ Not annualized. † Annualized. (a) Does not include expenses of the investment companies in which the Fund invests. (b) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. The accompanying notes are an integral part of these financial statements. 63 WBI Funds NOTES TO FINANCIAL STATEMENTS at November 30, 2013 NOTE 1 – ORGANIZATION The WBI Absolute Return Balanced Fund, WBI Absolute Return Balanced Plus Fund, WBI Absolute Return Dividend Income Fund, and the WBI Absolute Return Dividend Growth Fund (the “Funds”) are each diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end management investment company.Each Fund offers No Load Shares and Institutional Shares. The investment objective of the WBI Absolute Return Balanced Fund and the WBI Absolute Return Balanced Plus Fund is to seek current income and long-term appreciation, while also seeking to protect principal during unfavorable market conditions. The investment objective of the WBI Absolute Return Dividend Income Fundand the WBI Absolute Return Dividend Growth Fundis to seek long-term capital appreciation and current income. The WBI Absolute Return Balanced Fund and the WBI Absolute Return Dividend Growth Fund commenced operations on December 29, 2010. The WBI Absolute Return Balanced Plus Fund and the WBI Absolute Return Dividend Income Fund commenced operations on June 17, 2013. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes:It is the Funds’ policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to shareholders. Therefore, no Federal income or excise tax provision is required. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities.Management has analyzed the Funds’ tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for the WBI Absolute Return Balanced Fund and WBI Balanced Fund Dividend Growth Fund open tax years 2011-2012, or expected to be taken in the Funds’ 2013 tax returns.The Funds identify their major tax jurisdictions as U.S. Federal and the state of Wisconsin; however the Funds are not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. 64 WBI Funds NOTES TO FINANCIAL STATEMENTS at November 30, 2013, Continued C. Security Transactions, Income and Distributions:Security transactions are accounted for on the trade date. Realized gains and losses on securities sold are determined on the basis of identified cost. Interest income is recorded on an accrual basis. Dividend income, income and capital gain distributions from underlying funds, and distributions to shareholders are recorded on the ex-dividend date. Withholding taxes on foreign dividends have been provided for in accordance with the Funds’ understanding of the applicable country’s tax rules and rates. The Funds distribute substantially all net investment income, if any, quarterly, and net realized capital gains, if any, annually.The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations, which differs from accounting principles generally accepted in the United States of America.To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. Investment income, expenses (other than those specific to the class of shares), and realized and unrealized gains and losses on investments are allocated to the separate classes of each Fund based upon their relative net assets on the date income is earned or expensed and realized and unrealized gains and losses are incurred. Each Fund is charged for those expenses that are directly attributable to the Fund, such as investment advisory, custody and transfer agent fees.Expenses that are not attributable to a Fund are typically allocated among the Funds in proportion to their respective net assets. D. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share. Net Investment Accumulated Net Income Realized Gain/(Loss) WBI Absolute Return Balanced Fund $ ) $ WBI Absolute Return Balanced Plus Fund ) WBI Absolute Return Dividend Income Fund ) WBI Absolute Return Dividend Growth Fund ) 58 65 WBI Funds NOTES TO FINANCIAL STATEMENTS at November 30, 2013, Continued E. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. F. Redemption Fees:The Funds charge a 2.00% redemption fee to shareholders who redeem shares held for 60 days or less.Such fees are retained by the Fund and accounted for as an addition to paid-in capital.During the year ended November 30, 2013, the WBI Absolute Return Balanced Fund – No Load Shares, and Institutional Shares retained $1,365 and $3,346, respectively, in redemption fees. During the period ended November 30, 2013, the WBI Absolute Return Balanced Plus Fund – Institutional Shares retained $998 in redemption fees. During the period ended November 30, 2013, the WBI Absolute Return Dividend Income Fund – Institutional Shares retained $411 in redemption fees. During the year ended November 30, 2013, the WBI Absolute Return Dividend Growth Fund – No Load Shares and Institutional Shares retained $1,148 and $1,456, respectively, in redemption fees. G. Derivative Transactions:The Funds have adopted the financial accounting reporting rules as required by the Derivatives and Hedging Topic of the FASB Accounting Standards Codification. The Funds are required to include enhanced disclosure that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. The Funds are subject to equity price risk in the normal course of pursuing their investment objectives. The Funds enter into written call options to hedge against changes in the value of equities. The writing of call options is intended to reduce the volatility of the portfolio and to earn premium income. Written call options expose the Funds to minimal counterparty credit risk since they are exchange traded and the exchange’s clearing house guarantees the options against default. The Funds may also purchase put options to provide protection against adverse price effects from changes in prices of securities. In addition, the Funds enter into written put options to hedge against changes in the value of purchased put options. The Funds may purchase and write call and put options on securities and indices and enter into related closing transactions. As a holder of a call option, the Funds have the right, but not the obligation, to purchase a 66 WBI Funds NOTES TO FINANCIAL STATEMENTS at November 30, 2013, Continued security at the exercise price during the exercise period. As the writer of a call option, the Funds have the obligation to sell the security at the exercise price during the exercise period in the event the option is exercised. As a holder of a put option, the Funds have the right, but not the obligation, to sell a security at the exercise price during the exercise period. As the writer of a put option, the Funds have the obligation to buy the underlying security at the exercise price during the exercise period. When the Funds write an option, an amount equal to the premium received by the Funds is recorded as a liability and is subsequently adjusted to the current fair value of the option written. Premiums received from writing options that expire unexercised are treated by the Funds on the expiration date as realized gains from options written. The difference between the premium and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or, if the premium is less than the amount paid for the closing purchase transaction, as a realized loss. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security or currency in determining whether the Funds have realized a gain or a loss. If a put option is exercised, the premium is deducted from the cost basis of the security purchased. The Funds, as writers of an option, bear the market risk of an unfavorable change in the price of the security underlying the written option. When purchasing options, the Funds will recognize a realized loss equal to the premium paid to purchase the option, if the option expires unexercised. The difference between the proceeds received on effecting a closing sale transaction and the premium paid will be recognized as a realized gain or loss. If a put option is exercised, the premium paid is deducted from the proceeds on the sale of the underlying security in determining whether the Funds have a realized gain or loss. Average Balance Information The average monthly market values of purchased and written options during the year ended November 30, 2013, for the WBI Absolute Return Balanced Fund was $4,394 and $4,874, respectively. 67 WBI Funds NOTES TO FINANCIAL STATEMENTS at November 30, 2013, Continued Transactions in written options contracts for the year ended November 30, 2013, are as follows: WBI Absolute Return Balanced Fund Contracts Premiums Received Beginning Balance — $
